Title: To James Madison from Asher Robbins, 18 January 1816
From: Robbins, Asher
To: Madison, James


                    
                        
                            Newport R. Island.
                            Jany. 18th. 1816
                        
                    
                    I beg permission to address this letter directly to the President; its contents will be my apology.
                    I have been informed thro. a friend at washington, that some person or persons there, at the instigation of my Enemy here, are meditating an attempt to prejudice the mind of the President against my official conduct, to effect my removal from office, & to open a vacancy for a favorite of that Enemy. Should such an attempt be made I ask the Justice to be informed of the accusation, & to be heard in reply before any unfavorable impressions are admitted. I shall cheerfully abide the severest scrutiny into my whole official conduct, & shall desire no other triumph over my Enemy, but what such investigation shall afford me. With the most perfect esteem I am your obed servt
                    
                        
                            Asher Robbins
                        
                    
                